Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-7 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The claims are rejected in view of the limitation referring to the electrodes in a second direction as claimed in claims 3 and 7. As understood from the limitations of claim 1, the electrodes are either disposed in a first direction or a second direction.
Thus, in an instance where the electrodes are only disposed in a first direction (as is the case in the prior art cited hereinafter), the limitation require a second direction does not further limit the subject matter of the claim dependency.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kajiyama [US PGPUB 20180068995].

Regarding claim 1, Kajiyama teaches a micro light emitting diode (LED) transfer method comprising:
preparing a transfer substrate (11, Para 28, Fig. 5A) including a plurality of micro LEDs (12, Para 44), the plurality of micro LEDs having electrodes (121, Para 47) and disposed in a plurality of blocks (G1-G2 and G-3G4,PAra 59), 
sequentially transferring the plurality of micro LEDs in block units from the transfer substrate to a target substrate (to substrate 13, Para 58, Fig. 5A-5J), 
wherein the sequentially transferring comprises: 
sequentially transferring a first set of micro LEDs (LEDs in G1) among the micro LEDs disposed in the block (G1-G2) from the transfer substrate to first regions of the target substrate (Fig. 5B-5D), and, 
sequentially transferring a second set of micro LEDs (LEDs in G2) among the micro LEDs disposed in the block (G1-G2) from the transfer substrate to second regions of the target substrate (Fig. 5E-5J), and 
wherein in the sequential transferring of the second set of micro LEDs, the second set of micro LEDs transferred to the second regions are disposed in the same electrode direction as an electrode direction of the first set of micro LEDs transferred to the first regions (Fig. 5J).

Regarding claim 2, Kajiyama teaches a micro LED transfer method wherein in the sequential transferring of the first set of micro LEDs and the sequential transferring of the second set of micro LEDs, the first set of micro LEDs and the second set of micro LEDs are transferred in block units from the 

Regarding claim 8, Kajiyama teaches a micro LED transfer method wherein the first and second regions are alternately set along a row direction or a column direction of the target substrate (Fig. 5J).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kajiyama in view of Pourchet et al. [US Patent 10984708] (hereinafter Pourchet).

Regarding claim 16, Kajiyama teaches a micro light emitting diode (LED) transfer method, wherein the micro LED transfer method includes: 
preparing a transfer substrate (11, Para 28, Fig. 5A) including a plurality of micro LEDs (12, Para 44), the plurality of micro LEDs having electrodes (121, Para 47) and disposed in a plurality of blocks (G1-G2 and G-3G4,PAra 59), wherein a number of micro LEDs (12) are disposed in a block (G1-G2) of the plurality of blocks (Fig. 5A), and each of the electrodes is disposed in a first direction or a second direction different from the first direction on the transfer substrate (first direction (direction extending away from the LED), Fig. 5A); and
sequentially transferring the plurality of micro LEDs in block units from the transfer substrate to a target substrate (to substrate 13, Para 58, Fig. 5A-5J), 
wherein the sequentially transferring comprises: 
sequentially transferring a first set of micro LEDs (LEDs in G1) among the micro LEDs disposed in the block (G1-G2) from the transfer substrate to first regions of the target substrate (Fig. 5B-5D), and, 
sequentially transferring a second set of micro LEDs (LEDs in G2) among the micro LEDs disposed in the block (G1-G2) from the transfer substrate to second regions of the target substrate (Fig. 5E-5J), and 
wherein in the sequential transferring of the second set of micro LEDs, the second set of micro LEDs transferred to the second regions are disposed in the same electrode direction as an electrode direction of the first set of micro LEDs transferred to the first regions (Fig. 5J).
Kajiyama does not specifically disclose a non-transitory computer readable recording medium including a program for executing the transfer.
However, it is noted that Kajiyama teaches the need to move substrate 11 rightwards for a distance and then downwards for undergoing another step of electrode alignment and lamination (Para 62).
Kajiyama also discloses the use of a pick-up head to transfer LEDs from one substrate to another (Para 4).
In view of such further teachings by Kajiyama, it would have been obvious to a person having ordinary skills in the art to use pick-up heads in the transfer process of Fig. 5. Such obviousness based on the rationale of using known technique to improve similar devices (methods, or products) in the same way (MPEP 2143).
Referring to the invention of Pourchet, Pourchet teaches a non-transitory computer readable recording medium including a program for executing the transfer (Claim 11).
In view of such further teachings by Pourchet, it would have been obvious to a person having ordinary skills in the art to have the method of Kajiyama comprises the teachings of Pourchet based on the rationale of using known technique to improve similar devices (methods, or products) in the same way (MPEP 2143).


Allowable Subject Matter
Claims 9-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:

Claims 9-15 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a micro light emitting diode (LED) transfer method comprising:
preparing a first and second transfer substrate including a plurality of first and second micro LEDs respectively, of which direction of electrodes of the first micro LEDs is different from direction of electrode of the second micro LEDs; 
wherein sequential transferring the plurality of second micro LEDs in the same electrode direction as an electrode direction of the plurality of first micro LEDs transferred to the first regions, in combination with the rest of claim limitations as claimed and defined by the Applicant.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ISMAIL A MUSE/           Primary Examiner, Art Unit 2819